                                                                                  ,.fbr'(;au  n}
                                                                                         S\\\
                    IN THE UNITED STATES DISTRICT COURT FOR
                          THE SOUTHERN DISTRICT OF GEORGE'^-                              p: 55
                                    SAVANNAH DIVISION


RINCON INVESTORS, LLC,

       Appellant,

V.                                                  CASE NO. CV417-119


MABLETON, LLC,


       Appellee.



                                          ORDER


       This matter is on appeal from the United States Bankruptcy

Court for the Southern                 District of Georgia, Savannah                Division.

For    the       following       reasons,    this     appeal       is    ADMINISTRATIVELY

TERMINATED        and the settlement          proceedings       are REMANDED             to     the

Bankruptcy Court for the Southern District of Georgia, Savannah

Division for further proceedings.

                                         BACKGROUND



       On    June   22,    2017,       Bankruptcy    Judge    Edward       J.   Coleman         III

entered an order confirming Mableton's Chapter 11 plan. {BK Doc.

535.        On     July     5,    2017,     Appellant        Rincon       Investors,            LLC

("Rincon")        filed     its    Notice    of     Appeal    to    the     United       States

District      Court for the            Southern   District of           Georgia.    (BK       Doc.

543.)   Rincon       filed       its    appellate    brief     on       October     2,    2017,



1 Citations to the underlying bankruptcy case, 15-BK-40124, shall
be denoted in this Order as "BK Doc.          All other citations
shall be to the appeal pending before this Court.
contending that the Bankruptcy Court erred in three ways. (Doc.

13.) First, Rincon claims the Bankruptcy Court erred in choosing

the starting prime rate for repayment of Rincon's claim as of

February 28, 2017, the confirmation hearing date, instead of the

plan's effective date. (Id. at 1.) Second, Rincon claims that

the   Bankruptcy        Court      erred      when    it   determined       that        Mableton

would be able to make the balloon payment to Rincon in year 10

of the    plan      without evidence supporting such                     a finding.        (Id.)

Finally,       Rincon      claims     that     the    Bankruptcy     Court       violated      11

U.S.C.     §    1129(c)        when      it    confirmed       Mableton's         plan     while

Rincon's       competing       plan   was      pending     without       first determining

whether Rincon's plan was confirmable and without soliciting the

preferences         from      plan    creditors        and     equity      holders.        (Id.)

Mableton       filed    its      brief   on    November       15,   2017    (Doc.       17)   and

Rincon filed its reply brief on November 30, 2017 (Doc. 18).

      While this appeal was pending before this Court, Mableton

filed a Motion to Approve Settlement and to Incur Debt on August

17,   2018     before      the    Bankruptcy         Court.   (BK    Doc.       600.)    In   the

Motion to Approve Settlement, Mableton represented that "Debtor

[Mableton], RI [Rincon], and                    Coleman      have   come to a           proposed

agreement to settle all litigation pending between Debtor, RI,

and   Coleman."         (Id.     at   2.)      Additionally,        in    summarizing         the

settlement       in    the     motion,        Mableton     stated    that       Rincon     shall

dismiss      this     instant      appeal      upon    receipt      of    the    agreed       upon
sums.    (Id.) On          August    20,      2018,    Mableton      filed      a     Motion     for

Expedited       Hearing       in     which      Mableton      requested          an    expedited

hearing on Mableton's Motion to Approve Settlement and to Incur

Debt. (BK Doc. 601.) On August 28, 2018, secured creditor Roger

Macomber filed his objection to the Motion to Approve Settlement

and Incur Debt. (BK Doc. 608.)

        The   hearing       on    the    Motion       to   Approve       Settlement        and     to

Incur Debt was first set for September 5, 2018. (BK Doc. 602.) A

hearing       was    held    on     September       5,     2018    (BK    Doc.      609)     and    a

continued       hearing      date    was      set   for     October       3,   2018     (BK    Doc.

610). Since the September 5, 2018 hearing, the continued hearing

was been reset numerous times. The hearing scheduled for October

3, 2018       was continued to           January 3, 2019.             (BK      Doc.    616). The

January 3, 2019 hearing was then continued to January 31, 2019.

(BK Doc. 619). The hearing scheduled for January 31, 2019 was

then continued to February 5, 2019. (BK Doc. 622). The February

5, 2019 hearing was then continued to April 30, 2019. (BK Doc.

633).     The       hearing       scheduled      for       April    30,        2019    was     then

continued to June 4, 2019. (BK Doc. 646). The hearing was again

continued and is now set for August 1, 2019. (BK Doc. 650.)

                                              ANALYSIS


        While       this    appeal      was     pending,      the        parties      have     been

pursuing settlement before the Bankruptcy Court. Neither Rincon

nor     Mableton       brought          the     motion      involving          the     potential
settlement            to    this     Court's            attention.         Despite        the    numerous

continued hearings, the parties appear to be actively pursuing

settlement.


        Generally, the filing of a                          Notice      of Appeal          divests the

bankruptcy court of jurisdiction over any controversies relating

to the issues involved in the appeal. Matter of Urban Dev. Ltd.,

Inc.,       42    B.R.       741,    743       (Bankr.         M.D.    Fla.     1984);      In        re    FBI

Distribution           Corp.,       267    B.R.         655,    656    (B.A.P.       1st    Cir.       2001)

(finding         that       it     had     jurisdiction             over     the     settlement             but

remanding         the        settlement            to    the     bankruptcy          court       for        its

consideration); In                 re Strawberry Square Assocs.,                      152       B.R. 699,

701    (Bankr. E.D.N.Y.              1993); In            re    Markarian,          228    B.R.       34,    47

(B.A.P. 1st Cir. 1998) (finding that the bankruptcy court did

not have jurisdiction to approve the parties' settlement on the

merits and dismiss the case because an appeal had been taken).

Once    Rincon         appealed          the    Bankruptcy            Court's      order        confirming

Mableton's plan, the Bankruptcy Court lost jurisdiction over the

subject matter of the appeal. The Motion to Approve Settlement

and    to    Incur         Debt     implicates           the    order       confirming          Mableton's

Chapter          11    Plan,       which       is       currently       on    appeal.           The    Court

particularly               notes    that       a     term      of     the    proposed           settlement

agreement includes the dismissal of this appeal with prejudice

by    Rincon.         Accordingly,             the      Bankruptcy          Court    does        not       have
jurisdiction over the Motion to Approve Settlement and to Incur

Debt which, if approved, would effectively moot the appeal.

     However, this Court finds that the Bankruptcy Court is well

suited to handling the settlement proceedings. Accordingly, the

consideration of Mableton's Motion to Approve Settlement and to

Incur Debt is REMANDED to United States Bankruptcy Court for the

Southern    District     of   Georgia,       Savannah      Division.     While   this

Court      retains      appellate       jurisdiction,          the      appeal     is

ADMINISTRATIVELY        TERMINATED.     If    the       settlement     agreement   is

ultimately approved by the Bankruptcy Court, then the parties

should file a dismissal agreement pursuant to Federal Rule of

Bankruptcy Procedure 8023. In the event that the parties fail to

reach a settlement agreement or the Bankruptcy Court does not

approve    it,   then    Rincon   may    file       a    motion   in    this   action

detailing as much and requesting the appeal be re-opened.

        SO ORDERED this ^7^ day of June 2019.




                               WILLIAM T. MOORE, JR^
                               UNITED STATES DISTRICT COURT
                               SOUTHERN      DISTRICT OF GEORGIA
